GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 
212-902-1000

Opening Transaction

To:

Mentor Corporation
201 Mentor Drive
Santa Barbara, California 93111

From:

Goldman, Sachs & Co.

Subject:

Collared Accelerated Share Repurchase Transaction - VWAP Pricing

Ref. No:

[Insert Reference Number]

Date:

March 8, 2004



This master confirmation ("Master Confirmation") dated as of March 8, 2004, is
intended to supplement the terms and provisions of certain Transactions (each, a
"Transaction") entered into from time to time between Goldman, Sachs & Co.
("GS&Co.") and Mentor Corporation ("Counterparty").  This Master Confirmation,
taken alone, is neither a commitment by either party to enter into any
Transaction nor evidence of a Transaction.  The terms of any particular
Transaction shall be set forth in a Supplemental Confirmation in the form of
Annex A hereto and which references this Master Confirmation, in which event the
terms and provisions of this Master Confirmation shall be deemed to be
incorporated into and made a part of each such Supplemental Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a "Confirmation" as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidences a complete binding agreement between the Counterparty and GS&Co. as to
the terms of each Transaction to which this Master Confirmation and the related
Supplemental Confirmation relates.

GS&Co. and Counterparty agree to use all reasonable efforts promptly to
negotiate, execute and deliver an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the "ISDA Form" or the "Agreement"),
with such modifications as GS&Co. and Counterparty will in good faith agree. 
Upon the execution by GS&Co. and Counterparty of the Agreement, this Master
Confirmation and each Supplemental Confirmation will supplement, form a part of,
and be subject to the Agreement.  All provisions contained in or incorporated by
reference in the Agreement upon its execution will govern this Master
Confirmation and each Supplemental Confirmation except as expressly modified
below.  Until GS&Co. and Counterparty execute and deliver the Agreement, this
Master Confirmation and each Supplemental Confirmation, together with all other
documents referring to the Agreement confirming Transactions entered into
between GS&Co. and Counterparty (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to the ISDA Form
as if GS&Co. and Counterparty had executed the Agreement (but without any
Schedule except for (i) the election of Loss and Second Method, New York law
(without regard to the conflicts of law principles) as the governing law and US
Dollars ("USD") as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to Transactions, (iii) the
replacement of the word "third" in the last line of Section 5(a)(i) with the
word "first" and (iv) the election that the "Cross Default" provisions of
Section 5(a)(vi) shall apply to Counterparty, with a "Threshold Amount" of USD
50 million).

All provisions contained in the Agreement shall govern this Master Confirmation
and the related Supplemental Confirmation relating to a Transaction except as
expressly modified below or in the related Supplemental Confirmation.  With
respect to any relevant Transaction, the Agreement, this Master Confirmation and
the related Supplemental Confirmation shall represent the entire agreement and
understanding of the parties with respect to the subject matter and terms of
such Transaction and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

If, in relation to any Transaction to which this Master Confirmation and related
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions that are incorporated into any Supplemental Confirmation, the
following will prevail for purposes of such Transaction in the order of
precedence indicated: (i) such Supplemental Confirmation; (ii) this Master
Confirmation; (iii) the Agreement; and (iv) the Equity Definitions.

1.    Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions.  Set forth below are the terms and conditions which,
together with the terms and conditions set forth in each Supplemental
Confirmation (in respect of each relevant Transaction), shall govern each such
Transaction.

General Terms:

Trade Date:                                           For each Transaction, as
set forth in the Supplemental Confirmation.

Seller:                                                   Counterparty

Buyer:                                                   GS&Co.

Shares:                                                 Common shares of
Counterparty (Ticker: MNT)

Number of Shares:                                 For each Transaction, as set
forth in the Supplemental Confirmation.

Forward Price:                                       For each Transaction, as
set forth in the Supplemental Confirmation.

Capped Settlement Amount:                   For each Transaction, as set forth
in the Supplemental Confirmation.

Floor Settlement Amount:                       For each Transaction, as set
forth in the Supplemental Confirmation.

Prepayment:                                          Not Applicable

Variable Obligation:                                Not Applicable

Exchange:                                             New York Stock Exchange

Related Exchange(s):                             All Exchanges

Market Disruption Event:                         The definition of "Market
Disruption Event" in Section 6.3(a) of the Equity Definitions is hereby amended
by inserting the words "at any time on any Scheduled Trading Day during the
Valuation Period or" after the word "material," in the third line thereof.

Valuation:

Valuation Period:                                   Each Scheduled Trading Day
during the period commencing on and including the first succeeding Scheduled
Trading Day following the Trade Date, to and including the Valuation Date (but
excluding any day(s) on which the Valuation Period is suspended in accordance
with Section 5 herein and including any day(s) by which the Valuation Period is
extended pursuant to the provision below).

                                                            Notwithstanding
anything to the contrary in the Equity Definitions, to the extent that any
Scheduled Trading Day in the Valuation Period is a Disrupted Day, the Valuation
Date shall be postponed and the Calculation Agent in its sole discretion shall
extend the Valuation Period and make adjustments to the weighting of each
Relevant Price for purposes of determining the Settlement Price, with such
adjustments based on, among other factors, the duration of any Market Disruption
Event and the volume, historical trading patterns and price of the Shares.  To
the extent that there are 9 consecutive Disrupted Days during the Valuation
Period, then notwithstanding the occurrence of a Disrupted Day, the Calculation
Agent shall have the option in its sole discretion to either determine the
Relevant Price using its good faith estimate of the value for the Share on such
9th consecutive day or elect to further extend the Valuation Period as it deems
necessary.

Valuation Date:                                      For each Transaction, as
set forth in the Supplemental Confirmation (as the same may be postponed in
accordance with the provisions of "Valuation Period" and Section 5 herein).

Settlement Terms:

Settlement Currency:                             USD (all amounts shall be
converted to the Settlement Currency in good faith and in a commercially
reasonable manner by the Calculation Agent).

Settlement Method Election:                   Applicable; provided that (a)
Section 7.1 of the Equity Definitions is hereby amended by deleting the word
"Physical" in the sixth line thereof and replacing it with the words "Net Share"
and deleting the word "Physical" in the last line thereof and replacing it with
word "Cash" and (b) in the event that GS&Co. would deliver to the Counterparty
an amount of Shares under Net Share Settlement, Cash Settlement shall be
applicable in lieu of Net Share Settlement.

Electing Party:                                       Counterparty

Settlement Method Election Date:           20 Scheduled Trading Days prior to
the originally scheduled Valuation Date.

Default Settlement Method:                     Cash Settlement

Cash Settlement Procedures:                 Notwithstanding anything to the
contrary in Section 8.4(a) of the Equity Definitions:

(a) if the Forward Cash Settlement Amount is a positive number then Seller shall
pay to Buyer the lesser of (i) the Capped Settlement Amount plus the Dividend
Amount and (ii) the Forward Cash Settlement Amount (such amount, the "Net Cash
Amount"); and

(b) if the Forward Cash Settlement Amount is a negative number then Buyer shall
pay to Seller the lesser of (i) the Floor Settlement Amount plus the Dividend
Amount and (ii) the absolute value of the Forward Cash Settlement Amount.

Forward Cash Settlement Amount:          An amount in the Settlement Currency
equal to the sum of (a) the Number of Shares multiplied by an amount equal to
(i) the Settlement Price minus (ii) the Forward Price plus (b) the Dividend
Amount.

Settlement  Price:                                  The arithmetic mean of the
Relevant Prices of the Shares for each Exchange Business Day in the Valuation
Period.

Relevant Price:                                      The New York 10b-18 Volume
Weighted Average Price per share of the Shares for the regular trading session
(including any extensions thereof) of the Exchange on the related Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session) as published by Bloomberg at 4:15 p.m. New York time on
such date. 

Cash Settlement Payment Date:             3 Currency Business Days after the
Valuation Date.

Counterparty's Contact Details

for Purpose of Giving Notice:                   To be provided by Counterparty

GS&Co.'s Contact Details for

Purpose of Giving Notice:                        Telephone No.:  (212) 902-8996
                                                            Facsimile No.:  
(212) 902-0112
                                                            Attention:  Equity
Operations:  Options and Derivatives

                                                            With a copy to:
                                                            Jim Ziperski
                                                            Equity Capital
Markets
                                                            One New York Plaza
                                                            New York, NY 10004
                                                            Telephone No.: 
(212) 902-8557
                                                            Facsimile No.:  
(212) 346-2126

Net Share Settlement:

Net Share Settlement Procedures:          Net Share Settlement shall be made in
accordance with the procedures attached hereto as Annex B.

Net Share Settlement Price:                   (a) in respect of any Share for
which the Exchange is an auction or "open outcry" exchange that has a price as
of the Valuation Time at which any trade can be submitted for execution, the Net
Share Settlement Price shall be the price per Share as of the Valuation Time on
the Net Share Valuation Date as reported in the official real-time price
dissemination mechanism for such Exchange and (b) in respect of any Share for
which the Exchange is a dealer exchange or dealer quotation system, the Net
Share Settlement Price shall be the mid-point of the highest bid and lowest ask
prices quoted as of the Valuation Time on the Net Share Valuation Date (or the
last such prices quoted immediately before the Valuation Time) without regard to
quotations that "lock" or "cross" the dealer exchange or dealer quotation
system. In all cases the Net Share Settlement Price shall be reduced by the per
Share amount of the underwriting discount and/or commissions agreed to pursuant
to the equity underwriting agreement contemplated by the Net Share Settlement
Procedures.

Valuation Time:                                      As provided in Section 6.1
of the Equity Definitions; provided that Section 6.1 of the Equity Definitions
is hereby amended by inserting the words "Net Share Valuation Date,"  before the
words "Valuation Date" in the first and third lines thereof.

Net Share Valuation Date:                      The Exchange Business Day
immediately following the Valuation Date.

Net Share Settlement Date:                    The third Exchange Business Day
immediately following the Valuation Date.

Reserved Shares:                                   Initially, 1,000,000 Shares. 
The Reserved Shares may be increased or decreased in a Supplemental
Confirmation.

Dividends:

Dividend Period:                                     First Period

Dividend Amount:                                   The sum of, for each gross
cash dividend declared by the Issuer during the Dividend Period, the related
Record Amount multiplied by the Assumed Shares on the relevant record date.

Assumed Shares:                                  For any Exchange Business Day
in the Dividend Period, an amount equal to (a) the Number of Shares minus (b)
the Number of Shares divided by the total number of Exchange Business Days in
the Dividend Period (the "Daily Amount") multiplied by the number of Exchange
Business Days in the Dividend Period preceding and including such Exchange
Business Day.  The Daily Amount will be deemed to be zero for each day on which
the Valuation Period is suspended in accordance with Section 5 herein.  In the
event that the Valuation Period is extended pursuant to the provisions of
"Valuation Period" or Section 5 herein, the Calculation Agent may make
corresponding adjustments to the amount of Assumed Shares for the related
Transaction.

Reinvestment of Dividends:                     Not Applicable

Share Adjustments:

Method of Adjustment:                           Calculation Agent Adjustment

Extraordinary Events:

Consequences of Merger Events:

(a)        Share-for-Share:                         Modified Calculation Agent
Adjustment

(b)        Share-for-Other:                         Cancellation and Payment on
that portion of the Other Consideration that consists of cash; Modified
Calculation Agent Adjustment on the remainder of the Other Consideration.

(c)        Share-for-Combined:                   Component Adjustment

Determining Party:                                 GS&Co.

Tender Offer:                                                      Applicable

Consequences of Tender Offers:

(a)        Share-for-Share:                         Modified Calculation Agent
Adjustment

(b)        Share-for-Other:                         Cancellation and Payment on
that portion of the Other Consideration that consists of cash; Modified
Calculation Agent Adjustment on the remainder of the Other Consideration.

(c)        Share-for-Combined:                   Component Adjustment

Determining Party:                                 GS&Co.

Nationalization, Insolvency or Delisting:                Negotiated Close-out;
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or The NASDAQ National Market (or their respective successors).

Additional Disruption Events:

(a)                 Change in Law:                          Applicable

(b)                 Failure to Deliver:                       Not Applicable

(c)                 Insolvency Filing:                       Applicable

(d)                 Loss of Stock Borrow:                Applicable; furthermore
Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity Definitions are amended by
deleting the words "at a rate equal to or less than the Maximum Stock Loan Rate"
and replacing them with "at a rate of return equal to or greater than zero". 

            Hedging Party:                           GS&Co.

Determining Party:                                 GS&Co.

Non-Reliance:                                                    Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:                              Applicable

Additional Acknowledgements:                            Applicable

Net Share Settlement following Extraordinary

Event:                                                              
Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it pursuant to Sections 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer)
following the occurrence of an Extraordinary Event by electing to Net Share
Settle the Transactions under this Master Confirmation in accordance with the
terms, and subject to the conditions, for Net Share Settlement herein by giving
written notice to GS&Co. of such election on the day that the notice fixing the
date that the Transactions are terminated or cancelled, as the case may be, (the
"Cancellation Date") pursuant to the applicable provisions of Section 12 of the
Equity Definitions is effective.  If Counterparty elects Net Share Settlement:
(a) the Net Share Valuation Date shall be the date specified in the notice
fixing the date that the Transactions are terminated or cancelled, as the case
may be; provided that the Net Share Valuation Date shall be either the  Exchange
Business Day that such notice is effective or the first Exchange Business Day
immediately following the Exchange Business Day that such notice is effective,
(b) the Net Share Settlement Date shall be deemed to be the Exchange Business
Day immediately following the Cancellation Date and (c) all references to the
Net Cash Amount in Annex B hereto shall be deemed to be references to the
Cancellation Amount.

Net Share Settlement Upon

Early Termination:                                              Counterparty
shall have the right, in its sole discretion, to make any payment required to be
made by it (the "Early Termination Amount") pursuant to Sections 6(d) and 6(e)
of the Agreement following the occurrence of an Early Termination Date in
respect of the Agreement by electing to Net Share Settle all the Transactions
under this Master Confirmation in accordance with the terms, and subject to the
conditions, for Net Share Settlement herein by giving written notice to GS&Co.
of such election on the day that the notice fixing an Early Termination Date is
effective.  If Counterparty elects Net Share Settlement: (a) the Net Share
Valuation Date shall be the date specified in the notice fixing an Early
Termination Date; provided that the Net Share Valuation Date shall be either the
Exchange Business Day that such notice is effective or the first Exchange
Business Day immediately following the Exchange Business Day that such notice is
effective, (b) the Net Share Settlement Date shall be deemed to be the Exchange
Business Day immediately following the Early Termination Date and (c) all
references to Net Cash Amount in Annex B hereto shall be deemed references to
the Early Termination Amount.

Transfer:                                                           
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. that is guaranteed by The Goldman Sachs Group, Inc. without the
consent of Counterparty.

GS&Co. Payment Instructions:                           Chase Manhattan Bank New
York
For A/C Goldman, Sachs & Co.
A/C # 930-1-011483
ABA:  021-000021

Counterparty Payment Instructions:                     To be provided by
Counterparty

2.                    Calculation Agent:  GS&Co.

3.                    Representations, Warranties and Covenants of GS&Co. and
Counterparty. 

(a)                 Each party represents and warrants that it (i) is an
"eligible contract participant", as defined in the U.S. Commodity Exchange Act,
as amended and (ii) is entering into each Transaction hereunder as principal
(and not as agent or in any other capacity, fiduciary or otherwise)and not for
the benefit of any third party.

(b)                 Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the "Securities Act"), by virtue of Section
4(2) thereof and the provisions of Regulation D promulgated thereunder
("Regulation D").  Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an "accredited investor" as that term is defined under
Regulation D, (iii) it will purchase each Transaction for investment and not
with a view to the distribution or resale thereof, and (iv) the disposition of
each Transaction is restricted under this Master Confirmation and each
Supplemental Confirmation, the Securities Act and state securities laws.

4.                    Additional Representations, Warranties and Covenants of
Counterparty.

As of (i) the date hereof and (ii) the period of time from the time at which
Counterparty places an order with GS&Co. for a Transaction (the "Time of the
Order") until the time that each party has fully performed all of its
obligations under the related Transaction, Counterparty represents, warrants and
covenants to GS&Co. that:

(a)                 the purchase or writing of each Transaction will not violate
Rule 13e-1 or Rule 13e-4 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act");

(b)                 it is not entering into any Transaction on the basis of, or
is aware of, any material non-public information with respect to the Shares or
in anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer;

(c)                 it is not entering into any Transaction to create, and will
not engage in any other securities or derivative transaction to create, a false
or misleading appearance of active trading or market activity in the Shares (or
any security convertible into or exchangeable for the Shares), or which would
otherwise violate the Exchange Act;

(d)                 Counterparty is in compliance with its reporting obligations
under the Exchange Act and its most recent Annual Report on Form 10-K, together
with all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not , as of their respective filing dates, contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading;

(e)                 each Transaction is being entered into pursuant to a
publicly disclosed Share buy-back program and its Board of Directors has
approved the use of derivatives to effect the Share buy-back program;

(f)                   notwithstanding the generality of Section 13.1 of the
Equity Definitions, GS&Co. is not making any representations or warranties with
respect to the treatment of any Transaction under FASB Statements 149 or 150,
EITF 00-19 (or any successor issue statements) or under FASB's Liabilities &
Equity Project;

(g)                 it will not take any action or refrain from taking any
action that would limit or in any way adversely affect GS&Co.'s rights under the
Agreement;

(h)                 it has not, and during any Valuation Period (as extended
pursuant to the provisions of Section 5 and  "Valuation Period" herein) will
not, enter into agreements similar to the Transactions described herein where
the valuation period in such other transaction will overlap at any time
(including as a result of extensions in such valuation period as provided in the
relevant agreements) with any Valuation Period (as extended pursuant to the
provisions of Section 5 and "Valuation Period" herein) under this Master
Confirmation.  In the event that the valuation period in any other similar
transaction overlaps with any Valuation Period under this Master Confirmation as
a result of any extension made pursuant to the provisions of Section 5 and
"Valuation Period" herein, Counterparty shall promptly amend such transaction to
avoid any such overlap;

(i)                   during the Valuation Period (as extended or suspended
pursuant to the provisions of Section 5 and "Valuation Period" herein) the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares are not subject to a "restricted period" as such term is defined in
Regulation M promulgated under the Exchange Act ("Regulation M");

(j)                   upon entering into each Transaction the Counterparty
covenants that it will immediately hold in treasury the Number of Shares
purchased by it in connection with the relevant Transaction from an entity
affiliated with GS&Co.; and

(k)                 it shall report each Transaction as required under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable.

5.                    Suspension of Valuation Period. 

(a)                 If Counterparty concludes that it will be engaged in a
distribution of the Shares for purposes of Regulation M, Counterparty agrees
that it will, on one Scheduled Trading Day's written notice, direct GS&Co. not
to purchase Shares in connection with hedging any Transaction during the
"restricted period" (as defined in Regulation M).  If on any Scheduled Trading
Day Counterparty delivers written notice (and confirms by telephone) by 8:30
a.m. New York Time (the "Notification Time") then such notice shall be effective
to suspend the Valuation Period as of such Notification Time.  In the event that
Counterparty delivers notice and/or confirms by telephone after the Notification
Time, then the Valuation Period shall be suspended effective as of 8:30 a.m. New
York Time on the following Scheduled Trading Day or as otherwise required by law
or agreed between Counterparty and GS&Co.  The Valuation Period shall be
suspended and the Valuation Date extended for each Scheduled Trading Day in such
restricted period.

(b)                 In the event that GS&Co. concludes, in its sole discretion,
that it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from purchasing Shares on any Scheduled
Trading Day during the Valuation Period, GS&Co. may by written notice to
Counterparty elect to suspend the Valuation Period for such number of Scheduled
Trading Days as is specified in the notice. The notice shall not specify, and
GS&Co. shall not otherwise communicate to Counterparty, the reason for GS&Co.'s
election to suspend the Valuation Period. The Valuation Period shall be
suspended and the Valuation Date extended for each Scheduled Trading Day
occurring during any such suspension.

(c)                 On one occasion and upon written notice to GS&Co. prior to
8:30 a.m. New York time on any Scheduled Trading Day during the Valuation
Period, Counterparty may elect to suspend the Valuation Period for such number
of Scheduled Trading Days as is specified in the notice up to a maximum of 30
calendar days.  The notice shall not specify, and Counterparty shall not
otherwise communicate to GS&Co., the reason for Counterparty's election to
suspend the Valuation Period.  The Valuation Period shall be suspended and the
Valuation Date extended for each Scheduled Trading Day occurring during any such
suspension.

(d)           In the event that the Valuation Period is suspended pursuant to
Sections 5(a),(b) or (c) above during the regular trading session on the
Exchange then the Calculation Agent in its sole discretion shall, in calculating
the Forward Cash Settlement Amount, extend the Valuation Period and make
adjustments to the weighting of each Relevant Price for purposes of determining
the Settlement Price, with such adjustments based on, among other factors, the
duration of any such suspension and the volume, historical trading patterns and
price of the Shares.

6.                    Counterparty Purchases.  Counterparty represents, warrants
and covenants to GS&Co. that for each Transaction:

(a)                 Counterparty (or any "affiliated purchaser" as defined in
Rule 10b-18 under the Exchange Act ("Rule 10b-18")) shall not without the prior
written consent of GS&Co. purchase any Shares, or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Valuation Period.  During this time, any purchases of Shares by
Counterparty shall be made through GS&Co., and in compliance with Rule 10b‑18 or
otherwise in a manner that Counterparty and GS&Co. believe is in compliance with
applicable requirements.  Each such purchase by Counterparty of the Shares shall
be disregarded for purposes of determining the Forward Cash Settlement Amount. 
This subparagraph (a) shall not restrict any purchases by Counterparty of Shares
effected during any suspension of any Valuation Period in accordance with
Section 5 herein and purchases during such suspension shall be disregarded in
calculating Forward Cash Settlement Amount;

(b)                 Counterparty is entering into this Master Confirmation and
each Transaction hereunder in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 under the Exchange Act ("Rule 10b5-1"). 
It is the intent of the parties that each Transaction entered into under this
Master Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and
(B) and each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).  Counterparty
will not seek to control or influence GS&Co. to make "purchases or sales"
(within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered
into under this Master Confirmation, including, without limitation, GS&Co.'s
decision to enter into any hedging transactions.  Counterparty represents and
warrants that it has consulted with its own advisors as to the legal aspects of
its adoption and implementation of this Master Confirmation and each
Supplemental Confirmation under Rule 10b5-1; and

(c)     during the Valuation Period (as extended pursuant to the provisions of
Section 5 and "Valuation Period" herein) Counterparty (or any "affiliated
purchaser" as defined in Rule 10b-18) shall not purchase any Shares or listed
contracts on the Shares except through GS&Co.  To the extent that Counterparty
purchases any securities that are convertible into, or exchangeable or
exercisable for Shares other than in connection with such Transaction,
Counterparty hereby represents and warrants to GS&Co. that (a) it will not take
other action that would or could cause GS&Co.'s purchases of the Shares during
the Valuation Period not to comply with Rule 10b-18 and (b) any such purchases
will not otherwise constitute a violation of Section 9(a) or Rule 10(b) of the
Exchange Act.

7.                    Additional Termination Events.  Additional Termination
Event will apply.  The following will constitute Additional Termination Events,
in each case with Counterparty as the sole Affected Party:

(a)                 The price of the Shares on the Exchange at any time falls
below the Termination Price (as specified in the related Supplemental
Confirmation) provided (for the avoidance of doubt only) that such Additional
Termination Event shall be an Additional Termination Event only with respect to
the Transaction documented in such related Supplemental Confirmation;

(b)           Notwithstanding anything to the contrary in the Equity
Definitions, the occurrence of a Nationalization, Insolvency or a Delisting (in
each case effective on the Announcement Date as determined by the Calculation
Agent);

(c)                 Notwithstanding anything to the contrary in the Equity
Definitions, the occurrence of a Merger Event (effective on the Merger Date) or
a Tender Offer (effective on the Tender Offer Date) in respect of which any
Other Consideration received for the Shares does not consist of cash.  For the
avoidance of doubt, in the event that any portion of the consideration received
for the Shares consists of cash or New Shares, this Additional Termination Event
shall only apply with respect to all or any Transaction(s) (or portions thereof)
remaining after giving effect to the provisions in "Consequences of Merger
Events"  or  "Consequences of Tender Offers", as the case may be, above; or

(d)                 GS&Co. shall reasonably believe in good faith that
Counterparty will be unable to meet its obligations when due for any reason and
Counterparty fails, after 10 Business Days prior written notice from GS&Co. to
provide GS&Co. with adequate assurance of its ability to perform.

(e)                 During the period of time from the Valuation Time on the
Trade Date to the open of the regular trading session of the Exchange on the
first Exchange Business Day following the Trade Date for any Transaction, GS&Co.
in its sole discretion elects to terminate such Transaction.

8.                    Additional Event of Default.  The following occurrence
will constitute an Event of Default for purposes of Section 5(a) of the
Agreement (with Counterparty considered to be the Defaulting Party):

Counterparty fails to perform any obligation required to be performed under any
other agreement between Counterparty and GS&Co. or its affiliated entities.

9.        Special Provisions for Merger Events.  Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during any Valuation Period:

(a)                 Promptly after request from GS&Co., Counterparty shall
provide GS&Co. with written notice specifying (i) Counterparty's average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the Announcement Date that were not effected
through GS&Co. or its affiliates and (ii) the number of Shares purchased in
Excepted Blocks for the three full calendar months preceding the Announcement
Date.  Such written notice shall be deemed to be a certification by Counterparty
to GS&Co. that such information is true and correct.  Counterparty understands
that GS&Co. will use this information in calculating the trading volume for
purposes of Rule 10b-18; and

(b)                 GS&Co. in its sole discretion may (i) make adjustments to
the terms of any Transaction, including, without limitation, the Valuation Date,
the Dividend Amount and the Number of Shares to account for the number of Shares
that could be purchased on each day during the Valuation Period in compliance
with Rule 10b-18 following the Announcement Date or (ii) treat the occurrence of
the Announcement Date as an Additional Termination Event with Counterparty as
the sole Affected Party. 

                        "Merger Transaction" means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

10.     Acknowledgments.  The parties hereto intend for:

(a)           Each Transaction to be a "securities contract" as defined in
Section 741(7) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the "Bankruptcy Code"), a "swap agreement" as defined in Section 101(53B) of
the Bankruptcy Code, or a "forward contract" as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 555, 556, and
560 of the Bankruptcy Code;

(b)           A party's right to liquidate or terminate any Transaction, net out
or offset termination values of payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a "contractual right" (as defined in
the Bankruptcy Code);

(c)           Any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute "margin payments" (as defined in the Bankruptcy Code); and

(d)                 All payments for, under or in connection with each
Transaction, all payments for the Shares and the transfer of such Shares to
constitute "settlement payments" and "transfers" (as defined in the Bankruptcy
Code).

11.                 Calculations on Early Termination and Set-Off.

(a)                 Notwithstanding anything to the contrary in the Agreement or
the Equity Definitions, the calculation of any Settlement Amounts, Unpaid
Amounts and amounts owed in respect of cancelled Transactions under Article 12
of the Equity Definitions shall be calculated separately for (A) all Terminated
Transactions (it being understood that such term for the purposes of this
paragraph includes cancelled Transactions under Article 12 of the Equity
Definitions) in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the "Equity Shares") as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the "Other Shares") and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares.  In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

(b)                 The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:

"(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party ("X"), the
other party ("Y") will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation).  Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise)."

12.                 Payment Date Upon Early Termination.  Notwithstanding
anything to the contrary in Section 6(d)(ii) of the Agreement, all amounts
calculated as being due in respect of an Early Termination Date under Section
6(e) of the Agreement will be payable on the day that notice of the amount
payable is effective.

13.                 Governing Law.  The Agreement, this Master Confirmation and
each Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the law of the State
of New York without reference to its choice of law doctrine.

14.                 Offices.

(a)                 The Office of GS&Co. for each Transaction is:  One New York
Plaza, New York, New York 10004.  

(b)                 The Office of Counterparty for each Transaction is:201
Mentor Drive, Santa Barbara, CA 93111.

15.                  Arbitration.

(a)                 Arbitration is final and binding on Counterparty and GS&Co.

(b)                 Counterparty and GS&Co. are waiving their right to seek
remedies in court, including the right to a jury trial.

(c)                 Pre-arbitration discovery is generally more limited than and
different from court proceedings.

(d)                 The arbitrator's award is not required to include factual
findings or legal reasoning and any party's right to appeal or to seek
modification of rulings by the arbitrators is strictly limited.

(e)                 The panel of arbitrators will typically include a minority
of arbitrators who were or are affiliated with the securities industry.

Any controversy between or among GS&Co. or its affiliates, or any of its or
their partners, directors, agents or employees, on the one hand, and
Counterparty or its agents and affiliates, on the other hand, arising out of or
relating to the Agreement or any Transaction entered into hereunder, shall be
settled by arbitration, in accordance with the then current rules of, at
Counterparty's election, the American Arbitration Association ("AAA") or the
Board of Arbitration of the New York Stock Exchange, Inc. ("BANYSE").  If
Counterparty does not make such election by registered mail addressed to GS&Co.
within five (5) Exchange Business Days after receipt of notification from GS&Co.
requesting such election, then Counterparty irrevocably authorizes GS&Co. to
make such election on behalf of Counterparty.  The award of the arbitrators
shall be final, and judgment upon the award rendered may be entered in any
court, state or Federal, having jurisdiction.

Neither party shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action; who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until:

      (i)                the class certification is denied;

      (ii)                the class is decertified; or

      (iii)                the party is excluded from the class by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under the Agreement except to the extent stated herein.

16.     Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any Transaction, by manually
signing this Master Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

Yours sincerely,

GOLDMAN, SACHS & CO.

By:  /s/JAMES ZIPERSKI
Managing Director/Authorized Signatory

Agreed and Accepted By:

MENTOR CORPORATION

By:/s/ADEL MICHAEL
Name:  Adel Michael

      Title:  CFO

 

ANNEX A

SUPPLEMENTAL CONFIRMATION

To:

Mentor Corporation
201 Mentor Drive
Santa Barbara, California 93111

From:

Goldman, Sachs & Co.

Subject:

Collared Accelerated Share Repurchase Transaction - VWAP Pricing

Ref. No:

[Insert Reference No.]

Date:

March 8, 2004



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
("GS&Co.") and Mentor Corporation ("Counterparty") (together, the "Contracting
Parties") on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.   The final terms of the Transaction shall
be sent to Counterparty  by GS&Co. substantially in the form of a Trade
Notification attached hereto as Schedule A.

The definitions and provisions contained in the Master Confirmation specified
below are incorporated into this Supplemental Confirmation.  In the event of any
inconsistency between those definitions and provisions and this Supplemental
Confirmation, this Supplemental Confirmation will govern.

1.         This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of March 8, 2004 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.         The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

Trade Date:

The Scheduled Trading Day on which GS&Co. finishes establishing its Hedge
Positions.

Forward Price:

The arithmetic mean of the New York 10b-18 Volume Weighted Average Price per
share of the Shares for each regular trading session (including any extensions
thereof) for each Exchange Business Day during the Hedge Period (without regard
to pre-open or after hours trading outside of such regular trading sessions),
each as published by Bloomberg at 4:15 New York time on each such  Exchange
Business Day. 

Hedge Period:

Capped Settlement Amount:

The number of Scheduled Trading Days from and including the Time of the Order to
and including the Scheduled Trading Day upon which GS&Co. fully establishes its
Hedge Positions.

0% of the Forward Price multiplied by the Number of Shares.

Floor Settlement Amount:

5.5% of the Forward Price multiplied by the Number of Shares.

Initial Payment Amount:

An amount in USD equal to 5% multiplied by (Number of Shares x Forward Price),
payable by Counterparty to GS&Co. by 10:00 a.m. New York time on the Scheduled
Trading Day immediately following the Trade Date.

Valuation Date:

6 month(s) after the Trade Date.

Number of Shares:

2,000,000 Shares

Termination Price:

$0.00 per Share

3.         Counterparty represents and warrants to GS&Co. that neither it (nor
any "affiliated purchaser" as defined in Rule 10b-18 under the Exchange Act)
have made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during the four full calendar weeks immediately preceding
the Trade Date.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

Yours sincerely,
GOLDMAN, SACHS & CO.

By:  /s/JAMES ZIPERSKI
Managing Director/Authorized Signatory

Agreed and Accepted
By:  MENTOR CORPORATION

By:/s/ADEL MICHAEL
Name:  Adel Michael
Title: CFO

 

SCHEDULE A

TRADE NOTIFICATION

To:

Mentor Corporation
201 Mentor Drive
Santa Barbara, California 93111

From:

Goldman, Sachs & Co.

Subject:

Collared Accelerated Share Repurchase Transaction-VWAP Pricing

Ref. No:

[Insert Reference No.]

Date:

March 8, 2004



The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. ("GS&Co.") andMentor
Corporation ("Counterparty") (together, the "Contracting Parties") on the Trade
Date specified below. 

The definitions and provisions contained in the Supplemental Confirmation
specified below are incorporated into this Trade Notification.  In the event of
any inconsistency between those definitions and provisions and this Trade
Notification, this Trade Notification will govern.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of March 8, 2004 (the "Supplemental
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Supplemental Confirmation govern
this Trade Notification.

The Supplemental Confirmation specified a method or formula for determining the
amounts, dates or numbers below. The actual amounts, dates or numbers are as
follows:

Trade Date:

March 8, 2004.  In a related transaction Counterparty agreed to purchase  a
number of Shares equal to the Number of Shares from GS&Co. on the Trade Date at
the Forward Price per Share.

Forward Price:

Capped Settlement Amount:

Floor Settlement Amount:

Initial Payment Amount:

USD $28.92 per Share

USD $0.00

USD $3,181,200.00

USD $2,892,000.00

Yours sincerely,
GOLDMAN, SACHS & CO.

By:  /s/JAMES ZIPERSKI
Managing Director/Authorized Signatory

 

ANNEX B

NET SHARE SETTLEMENT PROCEDURES

The following Net Share Settlement Procedures shall apply to the extent that
Counterparty elects Net Share Settlement in accordance with the Master
Confirmation:

Net Share Settlement shall be made by delivery of the number of Shares equal in
value to the Net Cash Amount (the "Settlement Shares"), with such Shares' value
based on the Net Share Settlement Price.  Delivery of such Settlement Shares
shall be made free of any contractual or other restrictions in good transferable
form on the Net Share Settlement Date with Counterparty (i) representing and
warranting to GS&Co. at the time of such delivery that it has good, valid and
marketable title or right to sell and transfer all such Shares to GS&Co. under
the terms of the related Transaction free of any lien charge, claim or other
encumbrance and (ii) making the representations and agreements contained in
Section 9.11(ii) through (iv) of the Equity Definitions to GS&Co. with respect
to the Settlement Shares.  GS&Co. or any affiliate of GS&Co. designated by
GS&Co. (GS&Co. or such affiliate, "GS") shall resell the Settlement Shares
during a period (the "Resale Period") commencing no earlier than the Net Share
Valuation Date.  The Resale Period shall end on the Exchange Business Day on
which GS completes the sale of all Settlement Shares or a sufficient number of
Settlement Shares so that the realized net proceeds of such sales exceed the Net
Cash Amount.  Notwithstanding the foregoing, if resale by GS of the Settlement
Shares, as determined by GS in its sole discretion (i) occurs during a
distribution for purposes of Regulation M, and if GS would be subject to the
restrictions of Rule 101 of Regulation M in connection with such distribution,
the Resale Period will be postponed or tolled, as the case may be, until the
Exchange Business Day immediately following the end of any "restricted period"
as such term is defined in Regulation M with respect to such distribution under
Regulation M or (ii) conflict with any legal, regulatory or self-regulatory
requirements or related policies and procedures applicable to GS (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS), the Resale Period will be postponed or tolled, as
the case may be, until such conflict is no longer applicable.  During the Resale
Period, if the realized net proceeds from the resale of the Settlement Shares
exceed the Net Cash Amount, GS shall refund such excess in cash to Counterparty
by the close of business on the third Exchange Business Day immediately
following the last day of the Resale Period.  If the Net Cash Amount exceeds the
realized net proceeds from such resale, Counterparty shall transfer to GS by the
open of the regular trading session on the Exchange on the third Scheduled
Trading Day immediately following the last day of the Resale Period the amount
of such excess (the "Additional Amount") in cash or in the number of Shares
("Make-whole Shares") in an amount that, based on the Net Share Settlement Price
on the last day of the Resale Period (as if such day was the "Net Share
Valuation Date" for purposes of computing such Net Share Settlement Price), has
a dollar value equal to the Additional Amount.  The Resale Period shall continue
to enable the sale of the Make-whole Shares.  If Counterparty elects to pay the
Additional Amount in Shares, the requirements and provisions set forth below
shall apply.  This provision shall be applied successively until the Additional
Amount is equal to zero.

Net Share Settlement of a Transaction is subject to the following conditions:

Counterparty at its sole expense shall:

                                                    (i)                as
promptly as practicable (but in no event more than five (5) Exchange Business
Days immediately following the Settlement Method Election Date or, in the case
of an election of Net Share Settlement upon the occurrence of an Extraordinary
Event or an Early Termination Date, no more than one Exchange Business Day
immediately following either the Cancellation Date or the Early Termination
Date, as the case may be) file under the Securities Act and use its best efforts
to make effective, as promptly as practicable, a registration statement or
supplement or amend an outstanding registration statement, in any such case, in
form and substance reasonably satisfactory to GS (the "Registration Statement")
covering the offering and sale by GS of not less than 150% of the Shares
necessary to fulfill the Net Share Settlement delivery obligation by
Counterparty (determining the number of such Shares to be registered on the
basis of the average of the Settlement Prices on the five (5) Exchange Business
Days prior to the date of such filing, amendment or supplement, as the case may
be);

                                                  (ii)                maintain
the effectiveness of the Registration Statement until GS has sold all shares to
be delivered by Counterparty in satisfaction of its Net Share Settlement
obligations;

                                                (iii)                have
afforded GS and its counsel and other advisers a reasonable opportunity to
conduct a due diligence investigation of Counterparty customary in scope for
transactions in which GS acts as underwriter of equity securities, and GS shall
have been satisfied (with the approval of its Commitments Committee in
accordance with its customary review process) with the results of such
investigation;

                                                 (iv)                have
negotiated and entered into an agreement with GS providing for such covenants,
conditions, representations and warranties, underwriting discounts, commissions,
indemnities and contribution rights as are customary for GS equity underwriting
agreements, together with customary certificates and opinions of counsel and
letters of independent auditors of Counterparty to be delivered to GS covering
the shares to be delivered by Counterparty in satisfaction of its Net Share
Settlement obligations;

                                                  (v)                have
delivered to GS such number of prospectuses relating thereto as GS shall have
reasonably requested and shall promptly update and provide GS with replacement
prospectuses as necessary to ensure the prospectus does not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading;

                                                  (vi)                have
retained for GS nationally-recognized underwriting counsel acceptable to GS (in
its sole discretion) with broad experience in similar registered securities
offerings and such counsel shall have agreed to act as such;

                                               (vii)                have taken
all steps necessary for the shares sold by GS to be listed or quoted on the
primary exchange or quotation system that the Shares are listed or quoted on;

                                              (viii)                have paid
all reasonable and actual out-of-pocket costs and expenses of GS and all
reasonable and actual fees and expenses of GS's outside counsel and other
independent experts in connection with the foregoing; and

                                                (ix)                take such
action as is required to ensure that GS's sale of the Shares does not violate,
or result in a violation of, the federal or state securities laws.

In the event that the Registration Statement is not declared effective by the
Securities Exchange Commission (the "SEC") or any of the conditions specified in
(ii) through (ix) above are not satisfied on or prior to the Valuation Date (or,
in the case of an election of Net Share Settlement upon the occurrence of an
Extraordinary Event or an Early Termination Date, on or prior to the first
Exchange Business Day following either the Cancellation Date or the Early
Termination Date, as the case may be), then Counterparty may deliver
Unregistered Shares (as defined below) to GS in accordance with the following
conditions.  If GS and Counterparty can agree on acceptable pricing, procedures
and documentation relating to the sale of such Unregistered Shares (including,
without limitation, applicable requirements in (iii) through (ix) above and
insofar as pertaining to private offerings), then such Unregistered Shares shall
be deemed to be the "Settlement Shares" for the purposes of the related
Transaction  and the settlement procedure specified in this Annex B shall be
followed except that in the event that the Forward Cash Settlement Amount
exceeds the proceeds from the sale of such Unregistered Shares then for the
purpose of calculating the number of "Make-whole Shares" to be delivered by
Counterparty, GS shall determine the discount to the Net Share Settlement Price
at which it can sell the Unregistered Shares.  Notwithstanding the delivery of
the Unregistered Shares, Counterparty shall endeavor in good faith to have a
registration statement declared effective by the SEC as soon as practical.  In
the event that GS has not sold sufficient Unregistered Shares to satisfy
Counterparty's obligations to GS contained herein at the time that a
Registration Statement covering the offering and sale by GS of a number Shares
equal in value to not less than 150% of the amount then owed to GS is declared
effective (based on the Net Share Settlement Price on the Exchange Business Day
(as if such Exchange Business Day were the "Net Share Valuation Date" for
purposes of computing such Net Share Settlement Price) that the Registration
Statement was declared effective), GS shall return all unsold Unregistered
Shares to Counterparty and Counterparty shall deliver such number of Shares
covered by the effective Registration Statement equal to 100% of the amount then
owed to GS based on such Net Share Settlement Price.  Such delivered shares
shall be deemed to be the "Settlement Shares" for the purposes of the related
Transaction and the settlement procedure specified in this Master Confirmation
(including the obligation to deliver any Make-whole Shares, if applicable) shall
be followed.  In all cases GS shall be entitled to take any and all required
actions in the course of its sales of the Settlement Shares, including without
limitation making sales of the Unregistered Shares only to "Qualified
Institutional Buyers" (as such term is defined under the Securities Act), to
ensure that the sales of the Unregistered Shares and the Settlement Shares
covered by the Registration Statement are not integrated resulting in a
violation of the securities laws and Counterparty agrees to take all actions
requested by GS in furtherance thereof. 

If GS and Counterparty cannot agree on acceptable pricing, procedures and
documentation relating to the sales of such Unregistered Shares then the number
of Unregistered Shares to be delivered to GS pursuant to the provisions above
shall not be based on the Net Share Settlement Price but rather GS shall
determine the value attributed to each Unregistered Share in a commercially
reasonable manner and based on such value Counterparty shall deliver a number of
Shares equal in value to the Forward Cash Settlement Amount.  For the purposes
hereof "Unregistered Shares" means Shares that have not been registered pursuant
to an effective registration statement under the Securities Act or any state
securities laws ("Blue Sky Laws") and that cannot be sold, transferred, pledged
or otherwise disposed of without registration under the Securities Act or under
applicable Blue Sky Laws unless such sale, transfer, pledge or other disposition
is made in a transaction exempt from registration thereunder.

In the event that Counterparty delivers Shares pursuant to an election of Net
Share Settlement then Counterparty agrees to indemnify and hold harmless GS, its
affiliates and its assignees and their respective directors, officers,
employees, agents and controlling persons (GS and each such person being an
"Indemnified Party") from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject, under the Securities Act or otherwise, (i)
relating to or arising out of any of the Transactions contemplated by this
Master Confirmation concerning the Shares or (ii) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any preliminary prospectus, prospectus, Registration Statement or other written
material relating to the Shares delivered to prospective purchasers, including
in each case any amendments or supplements thereto and including but not limited
to any documents deemed to be incorporated in any such document by reference
(the "Offering Materials"), or arising out of or based upon any omission or
alleged omission to state in the Offering Materials a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that, in the case of
this clause (ii), Counterparty will not be liable to the extent that any loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission or alleged untrue statement or omission in the Offering Materials
made in reliance upon and in conformity with written information furnished to
Counterparty by GS expressly for use in the Offering Materials, as expressly
identified in a letter to be delivered at the closing of the delivery of Shares
by Counterparty to GS.  The foregoing indemnity shall exclude losses that GS
incurs solely by reason of the proceeds from the sale of the Capped Number of
Shares being less than the Forward Cash Settlement Amount.  Counterparty will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability or expense is found in a nonappealable
judgment by a court of competent jurisdiction to have resulted from GS's willful
misconduct, gross negligence or bad faith in performing the services that are
subject of this Master Confirmation.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  Counterparty also agrees
that no Indemnified Party shall have any liability to Counterparty or any person
asserting claims on behalf of or in right of Counterparty in connection with or
as a result of any matter referred to in this Agreement except to the extent
that any losses, claims, damages, liabilities or expenses incurred by
Counterparty result from the gross negligence, willful misconduct or bad faith
of the Indemnified Party.  This indemnity shall survive the completion of any
Transaction contemplated by this Master Confirmation and any assignment and
delegation of a Transaction made pursuant to this Master Confirmation or the
Agreement shall inure to the benefit of any permitted assignee of GS&Co.

In no event shall the number of Settlement Shares (including, without
duplication, any Unregistered Shares) and any Make-whole Shares, be greater than
the Reserved Shares minus the amount of any Shares actually delivered under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the "Capped Number").  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A - B

Where   A = the number of authorized but unissued shares of the Issuer that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

            B = the maximum number of Shares required to be delivered to third
parties if Counterparty elected Net Share Settlement of all transactions in the
Shares (other than Transactions in the Shares under this Master Confirmation)
with all third parties that are then currently outstanding and unexercised.